UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6312



MICHAEL ALLEN,

                                           Petitioner - Appellant,

          versus


WARDEN, Nottoway Correctional Center,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (CA-04-252-3)


Submitted:   May 12, 2005                   Decided:   May 18, 2005


Before TRAXLER, KING, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael Allen, Appellant Pro Se. Stephen R. McCullough, Assistant
Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Michael Allen, a Virginia inmate, seeks to appeal the

district court’s orders dismissing as successive his habeas corpus

petition filed under 28 U.S.C. § 2254 (2000).             The orders are not

appealable unless a circuit justice or judge issues a certificate

of appealability. 28 U.S.C. § 2253(c)(1) (2000). A certificate of

appealability will not issue absent “a substantial showing of the

denial of a constitutional right.”         28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists would find both that the district court’s assessment of his

constitutional     claims    is   debatable      or    wrong   and   that    any

dispositive procedural rulings by the district court are also

debatable or wrong.         See Miller-El v. Cockrell, 537 U.S. 322,

336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v.

Lee, 252 F.3d 676, 683 (4th Cir. 2001).                We have independently

reviewed the record and conclude that Allen has not made the

requisite     showing.      Accordingly,    we    deny    a    certificate   of

appealability and dismiss the appeal.                 We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                     DISMISSED




                                   - 2 -